Case 1:19-cr-00177-GBD Document 18 Filed 11/15/19 Page 1 of 1

Federal Defenders Southern District
OF NEW YORK, INC. seen TL OID 4th o00 ee ot

 

 

 

David E. Parton

Executive Director USDC SDNY
DOCUMENT
ELECTRONICA LLY FILED

Southern District of New York
Jennifer L. Brown
Attorney-in-Charge

  
  
  

November 15, 2019

 

 

 

BY ECF

 

The Honorable George B. Daniels
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Turean Butler
19 Cr 177 (GBD)

Dear Judge Daniels:

The defense writes with the government consent to request the Court adjourn
Mr. Butler’s sentencing currently scheduled for December 18, 2019 for 60 days. After
receiving the draft Presentence Investigation Report, the defense must request
additional records in advance of sentencing. The defense respectfully requests the
sentencing be set for the week of February 10, 2020. If that week is not possible, then
the defense respectfully requests the week of February 3, 2020 or any week starting

after March 9, 2020.
Respectfully submitted,
/s/

Ian Marcus Amelkin
Assistant Federal Defender
52 Duane Street, 10th Floor
New York, NY 10007
(212) 417-8733

ce: AUSA Emily Johnson, Esq.
